Citation Nr: 1110551	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus with calluses.  

2.  Entitlement to a compensable rating for left peroneal nerve palsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus; continued a 30 percent disability rating for bilateral pes planus; and continued a noncompensable rating for left peroneal nerve palsy.  

The Veteran testified before the undersigned at a Travel Board hearing in September 2007; a transcript of that hearing is of record.

In February 2009, the Board remanded the claims for further development.  

In an April 2010 rating decision, the Appeals Management Center granted the claim seeking service connection for a left knee disability and assigned a 10 percent evaluation effective August 16, 2004.  The Veteran has not appealed that decision and that issue is not before the Board.  

The issues of entitlement to service connection for bilateral hallux valgus deformity and hammertoes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to a rating in excess of 30 percent for bilateral pes planus with calluses is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's left peroneal nerve palsy has been manifested by subjective complaints of occasional tingling with no associated pain in his left lateral leg and foot, loss of sensation over the lateral distal calf, occasional weakness of his ankle, and leg instability comparable to no more than mild incomplete paralysis of the left superficial peroneal nerve;  there is no objective evidence of diminished muscle strength, motor deficits, limitation of motion, pain, or gait abnormality that has been attributable to his left peroneal nerve palsy.


CONCLUSIONS OF LAW

The criteria for a compensable evaluation for left peroneal nerve palsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8622, 8722 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §  1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).

In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings. 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate this claim for increase, and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Analysis

A June 2005 rating decision continued the noncompensable rating assigned for the Veteran's left peroneal nerve palsy under Diagnostic Code 8522 for impairment of the superficial peroneal nerve.  The Veteran is seeking a compensable evaluation.  

For impairment of the superficial peroneal nerve, complete paralysis of that nerve, with eversion of the foot weakened, is rated at 30 percent. 38 C.F.R. § 4.124a, Diagnostic Code 8522.  Incomplete paralysis of the nerve, or neuritis or neuralgia comparable to incomplete paralysis, is rated at 20 percent if severe, 10 percent if moderate, and 0 percent if mild.  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8622, and 8722.  

Treatment records from VA Eastern Kansas Health Care System included a February 2005 record that specifically noted that the left lower extremity was negative for edema and calf tenderness.  Light touch sensation was grossly intact.  

On March 2005 VA examination, the Veteran reported that his problems in regards to left peroneal nerve palsy would come and go.  He stated that he could not trust the leg to support him.  There was no redness, swelling, or heat.  Sometimes there was numbness over an oval spot on the left calf; otherwise at the time of examination he stated that he was not having problems or weakness of the left foot/leg.  The examination was unremarkable.  He was diagnosed with intermittent entrapment of the peroneal nerve, by history.  

At his September 2007 Travel Board hearing, the Veteran testified that he had numbness in his leg, behind his calf and that his leg would give out at least once or twice a day.  His spouse testified that it affected him a couple of times a week in the respect that he had to be careful about getting up after sitting for a while or else he would fall or catch himself from falling.  

On April 2009 VA examination, it was noted that the claims file was reviewed.  The examiner noted that there was no evidence that this condition has ever been reported or evaluated since December 2001.  No current treatment was reported.  The Veteran stated that he had occasional tingling with no associated pain in his left lateral leg and foot.  There was occasional weakness of his ankle.  Flare-ups included weakness with no pain, fatigue, or functional loss.  He stated that there were no significant effects on occupation or daily activities.  A physical examination revealed that there was no atrophy or loss of muscle bulk or tone in the left calf.  There were no motor changes and strength on dorsiflexion and plantar flexion was normal at 5/5.  There was an oval 4 inch area over the lateral distal calf (peroneal nerve) in which the Veteran reported subjective loss of sensation.  No current paralysis was noted.  There was no effect on the ankle joint and ankle motion was normal.  The diagnosis was left peroneal nerve palsy that was mild in severity.  The examiner noted that there were no significant effects on function and daily or occupational activities.  

In light of the evidence indicative of left peroneal nerve palsy that is wholly sensory in nature, and taking into account the appellant's subjective complaints of weakness, instability, occasional tingling with no associated pain in his left lateral leg and foot, and loss of sensation over the peroneal nerve in his calf, the Board believes that his left peroneal nerve palsy symptomatology is most consistent with the currently assigned noncompensable percent evaluation for mild incomplete paralysis of the superficial peroneal nerve under Diagnostic Code 8522.  For the left lower extremity, the Board finds that the degree of symptomatology resulting from left peroneal nerve palsy is only mild in degree.  Since there is no objective evidence of diminished muscle strength, motor deficits, limitation of motion of the ankle joint, pain, or gait abnormality that has been attributable to his left peroneal nerve palsy, it would not be reasonable to characterize the disability as equivalent to moderate, much less as equivalent severe incomplete paralysis of the superficial peroneal nerve.  Overall, the left peroneal nerve palsy disability picture more nearly approximates mild incomplete paralysis of the left superficial peroneal nerve.  Thus, a compensable rating is not warranted.

Although the Veteran may believe that his left peroneal nerve palsy is more severe than the currently rated noncompensable rating, the Board has taken into consideration his subjective accounts of weakness, instability, and occasional tingling and loss of sensation with no associated pain, however, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left peroneal nerve palsy.  The March 2005 VA examination was unremarkable and on April 2009 VA examination, the only thing shown on physical examination was an oval 4 inch area over the lateral distal calf (peroneal nerve) in which the Veteran reported subjective loss of sensation.  Such evidence demonstrates that the currently assigned noncompensable evaluation for the Veteran's left peroneal nerve palsy disability is appropriate. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for left peroneal nerve palsy.  As such, the appeal is denied.  Gilbert, supra.

Finally, consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Hart, supra.

III.  Other considerations 

In rendering this decision, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), extraschedular considerations.  The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun citing 38 C.F.R. § 3.321(b)(1).  

The Board notes that it has taken into account the Veteran's statements in regards to his left peroneal nerve palsy disability.  He reported that there were no significant effects on occupation or daily activities.  See March 2005, September 2007 Travel Board hearing transcript, and April 2009 VA examination reports.  The overall symptoms and manifestations of his left peroneal nerve palsy disability have been contemplated by the applicable rating criteria.  The Board concludes that the noncompensable rating assigned for his left peroneal nerve palsy manifested only by subjective complaints under Diagnostic Code 8522 adequately contemplates the Veteran's claimed disability.  

The Veteran's service-connected left peroneal nerve palsy disability has not necessitated frequent periods of hospitalization, has not resulted in marked interference with employment, and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  Significantly, there was no indication either by the record or the Veteran that his left peroneal nerve palsy caused marked interference with employment or frequent periods of hospitalization beyond that contemplated by the rating criteria.  See 38 U.S.C.A. § 1155; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, the Board finds that the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  See Thun, supra.; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In addition, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an initial or increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered as part of the claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not contended that he is unemployable due to his service-connected left peroneal nerve palsy disability.  There also is no such indication from the record.  Indeed, as noted above, he reported that he was working.  See March 2005 and April 2009 VA examination reports.  As such, consideration of TDIU as a component to the Veteran's claims of entitlement to increased evaluation for left peroneal nerve palsy is not warranted.

IV.  Duties to Notify & Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2004, prior to the date of the issuance of the appealed rating decision.

The Board further notes that, in the May 2006 statement of the case (SOC), the Veteran was notified of how disability rating and an effective date for the award of benefits were assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran and his representative were provided with the opportunity to respond.  The December 2010 supplemental SOC (SSOC) reflected readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claims, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

Furthermore, the Veteran and his representative have been shown to have actual knowledge of the evidence needed to substantiate the increased rating claim.  In May 2007 correspondence, the Veteran's representative included the rating criteria under Diagnostic Code 8522 (paralysis of the superficial peroneal nerve).  The purpose of the VCAA notice was not frustrated and the Veteran was not prejudiced by any defect in the VCAA notice.  Finally, neither the Veteran nor his representative has alleged that notice has been less than adequate.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the Veteran's claim.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran, including VA treatment records.  Additionally, the Veteran was scheduled for VA examination for the purposes of determining the severity of his service-connected left peroneal nerve palsy disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


ORDER

A compensable rating for left peroneal nerve palsy is denied. 


REMAND

At the outset the Board recognizes that this case has been previously remanded for evidentiary development.  The Board regrets any further delay for development; however, the current record is inadequate to address the matter at hand.

In January 2011, the Veteran submitted additional medical records regarding treatment for his feet.  The RO/AMC has not reviewed this evidence since its last adjudication in December 2010.  The Veteran has not submitted a waiver of the RO/Agency of Original Jurisdiction (AOJ) review of this additional evidence.  38 C.F.R. § 20.1304(c).  Since the Veteran has not waived his right to AOJ review of the additional evidence, this issue is remanded for the AOJ to consider the newly submitted evidence and provide a supplemental statement of the case (SSOC) regarding this issue.

Also, in January 2011, the Veteran notified VA of an outstanding compensation and pension examination of the feet at the Topeka VA Medical Center (Eastern Kansas Health Care System) dated in August 2010.  This additional record must be obtained before deciding his appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  At the same time, the Veteran indicated that he had been seen by two private foot specialists in Manhattan, KS on a monthly basis since December 2009 and that he was scheduled for foot surgery in February 2011.  As records surrounding the Veteran's foot surgery as well as subsequent treatment records have not been associated with the claims file but may have some bearing on the Veteran's claim, they should be obtained, if available.  

Given the additional development, the Board finds that while the appeal is in remand status he should be provided with another podiatric VA examination which takes into account the above treatment records and his surgery.  See 38 U.S.C.A. § 5103A(d) (West 2010) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 12 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with updated Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the United States Court of Appeals for Veterans Claims (Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2002); and 38 C.F.R. § 3.159 (2010).

2.  The RO/AMC should ask the Veteran to identify all sources of evaluation or treatment he has received for any foot disorder(s) and then secure complete clinical records of all such evaluations and/or treatment from the sources identified, specifically including treatment records dated from December 2010 from Manhattan Foot Specialists and dated from March 2007 from VA Eastern Kansas Health Care System as well as the August 2010 VA examination report.  If any records sought are unavailable, the Veteran and his representative should be so notified.

3.  Schedule a VA examination to determine the current nature and severity of the Veteran's service-connected bilateral foot disability (pes planus with calluses).  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following information:

(a)  It is requested that the examiner identify the symptoms and objective manifestations, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected bilateral pes planus with calluses.  The examiner should also specifically indicate what other foot disorders are present, and should distinguish the symptoms of pes planus with calluses from the symptoms of other foot disorders.  

(b)  State whether the Veteran's service-connected bilateral pes planus is pronounced with marked pronation, extreme tenderness on the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

(c)  Provide ranges of motion of the right and left foot in degrees.

(d)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  That determination should be portrayed in terms of the degree of additional range of motion loss.  If the Veteran experiences functional limitation of the feet that is not due to pes planus with calluses, the examiner should explain what disorder causes the functional limitation.  

(e)  The examiner should state what impact, if any, the Veteran's service-connected bilateral pes planus with calluses has on his employment and daily living. 

(The Veteran is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010).)

4.  The RO/AMC should review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated with consideration of all evidence added to the claims file since the December 2010 SSOC.  If the benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with an SSOC and afford them with an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


